      Case 8:21-mj-00573-DUTY Document 1 Filed 08/20/21 Page 1 of 1 Page ID #:1


                                                                                                           Reset Form
                                                                             CLERK, U.S. DISTRICT COURT


                                                                          '',
                                                                          i            ~Z ~ ~1
                                                                         i;'i.
                                                                         CENTRAL DIStRICT OF CALIFORNIA
                                                                         ~B    ~                DEPUTY


                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA
                                                                C9SENUMBER       ~•~ 2~-'MJ- o~s~3-~~~1
  t~ Nye~O 5-r/~~5 v~ /f~.'Er~
                                               p~nuurt~F(s)
                             v.

      yyw       ~Fz~µp-:~c~                                                  DECLARATION RE
                                             D~t,~rrDnr~.~s).            OUT-OF-DISTRICT WARRANT



The above-named defendant was charged by:      u~j fl~T~..xT ~o..~,..r
in the                             District of Go~~.r.~s.~t                    on   g/L/z,
at              ~ a.m./ p p.m. The offense was allegedly committed on or about    t/~,/Z ~
in violation ofTifle             t~ ~~I6          U.S.C.,Section(s)    i~z.~4~~i~     rstz~c,~z.                   ,o   '
to Wl~                                   ~                                                                   ~ y ~~~
                                                                                                                   e
A warrant for defendant's arrest was issued by:        1~~(,-~           G-. ~~~~}EL ~s~~,~,,~•~

Bond of$                               was pset/0recommended

Type ofBond:

Relevant documents)on hand (attach): ST'nE'~ E"r'F f-4~T5 ~                            Co.~. pL .t=,,,,?


I declare under penalty of perjury that the foregoing is true and correct.

Executed on     ~rq     ~~
                      ate


  `,9 '~
SignatureofAgent                                                 Print Name ofAgent


    r~T
Agenry                                                           Tifle




CR-52(03/20)                          DEGLA1tATION RB OITP-0E-DISTRICT WARRANT
